PER CURIAM
In this dependency case, mother appeals a judgment changing the permanency plan for her child from reunification to adoption. She contends that the juvenile court erred in failing to “include on the face of the judgment its determination of whether there was any reason under ORS 419B.498(2) to defer the filing of a petition to terminate mother’s parental rights, as required by ORS 419B.476(5)(d).” The state concedes that the permanency judgment does not include the findings required pursuant to ORS 419B.476(5)(d) and that the case must, therefore, be reversed and remanded. See State ex rel Juv. Dept. v. J. F. B., 230 Or App 106, 115, 214 P3d 827 (2009) (permanency judgments that failed to include statutorily required findings were defective on their face); State ex rel DHS v. M. A., 227 Or App 172, 181-82, 205 P3d 36 (2009) (reversing and remanding permanency judgments that did not include required findings). We agree and accept the state’s concession.1
Reversed and remanded.

 Because we accept the state’s concession and reverse and remand with respect to mother’s fourth assignment of error, we do not address her remaining assignments of error.